DETAILED ACTION
This application contains claims directed to the following patentably distinct species. Applicant is required to elect one Species from the following Species (I-IV). If the Applicant elects Species I, a further election of subspecies A-H is required. If the Applicant elects Species II, a further election of subspecies A-C is required. If the Applicant elects Species III, a further election of subspecies A-B is required. If the Applicant elects Species IV, a further election of subspecies A-B is required.
Species I (referring to FIGS. 1-26, 35-54B) related to an abdominal exercise device wherein a frame is comprised of a top section, a middle section and a bottom section. 
The Examiner notes that Figures 2, 6-18, 39-54B are generic in Species I
Subspecies A (referring to FIGS. 1A-1D, 4, 6-19, and 21): related to an abdominal exercise device wherein there is a handle with cushion and a curved frame.
Subspecies B (referring to FIG. 3): related to a full body exercise device with a set of railings with brackets to move the connectors along the frame sections.
Subspecies C (referring to FIG. 5): related to a full body exercise device that includes mechanisms to adjust the width and length of the exercise device.

Subspecies D (referring to FIGS. 20): related to an abdominal exercise device wherein there is a hook-shaped handle positioned at an end of the bottom section.
Subspecies E (referring to FIGS. 22-24): related to an abdominal exercise device wherein there is no top section.
Subspecies F (referring to FIG. 25): related to an abdominal exercise device wherein there is a handle and a straight frame with a long middle section.
Subspecies G (referring to FIG. 26): related to an abdominal exercise device wherein there is a handle, a straight frame with a long middle section and no top section.
Subspecies H (referring to FIG. 35-38): related to a full body exercise device with one or more retractable band winders
Species II (referring to FIGS. 27-32) related to a full body exercise device with a bench.
Subspecies A (referring to FIG. 27): related to a full body exercise device with a foldable bench.
Subspecies B (referring to FIG. 28): related to a full body exercise device with a leg workout device attached and elastic bands that provide a teeter-totter action.
Subspecies C (referring to FIG. 29-32): related to a full body exercise devices with elastic bands that provide a teeter-totter action without the use of hands.
Species III (referring to FIGS. 33-34) related to an exercise device wherein an abdominal device has resistance mechanism or weight mechanism.
Subspecies A (referring to FIG. 34): related to a hammerhead abdominal crunch device with connectors and elastic bands to create a teeter-totter effect during abdominal exercises.
Subspecies B (referring to FIG. 34): related to a weight mechanism attached to the device
Species IV (referring to FIGS. 55A-67) related to an exercise device wherein an elastic band has wicking fabric on the outside and foam in the inside.
Subspecies A (FIGS. 55A-59B): related to an exercise device having an elastic band with wicking fabric on the outside and foam in the inside and a pillow.
Subspecies B (FIGS. 60A-66F): related to three ergonomic memory foam pillow elastic band exercise devices.

Further, the Examiner notes that Figures 39-54B are generic in Species I-III. After the Applicant elects one Species (Species I-III) and one Subspecies (Subspecies A-H for Species I, Subspecies A-C for Species II, Subspecies A-B for Species III) as required in the election above, Applicant is further required to elect one invention for the strap attachment from the following Invention (aa-ll).
Invention aa (FIGS. 39-41E): related to a strap/brace with a fastening buckle strap that goes through a handlebar.
Invention bb (FIGS. 42A-43): related to a slip-on strap/brace with extra cushioning.
Invention cc (FIGS. 44A-44D): related to a slip-on strap/brace with a detachable and changeable cushioning that includes hook-and-loop fasteners.
Invention dd (FIGS. 45A-45E): related to a slip-on strap/brace with hook-and-loop fasteners buckle straps around the middle top area of the strap/brace and the top area of the strap/brace.
Invention ee (FIGS. 46A-45C): related to a strap/brace with an extended fabric that covers the heal and ankle areas.
Invention ff (FIGS. 47A-48C): related to a changeable weight strap/brace.
Invention gg (FIGS. 49A-49C): related to a changeable weight strap/brace with hook- and-loop fasteners at the bottom to attach a rubber arch platform with a hook and loop fastener pad.
Invention hh (FIGS. 50A-50C): related to a changeable weight strap/brace that may be worn on foot or wrist.
Invention ii (FIGS. 51A-51C): related to a changeable weight strap/brace with an ankle support.
Invention jj (FIG. 52): related to a changeable weight band strap/brace with a rubber arch platform attached to the strap/brace.
Invention kk (FIGS. 53A-53C): related to a changeable weight band strap/brace used as a glove.
Invention ll (FIGS. 54A-54B): related to a changeable weight band strap/brace glove that covers part of all of the fingers.


Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
 Each species disclosed has different structural and functional limitations that would be found in different subclasses, necessitating a different field of search per species. For example, Species I is directed to an abdominal exercise device, species II is directed towards a full body exercise device with a bench, species III is directed towards an abdominal device with resistance mechanism or weight mechanism and Species IV is directed to an elastic band with wicking fabric on the outside and foam in the inside, all of the disclosed mechanism would be classified in different subclasses, requiring a different search and consideration per species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
A telephone call was made to Makoui, Ali on 12/07/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAO N DO/Examiner, Art Unit 3784

/Megan Anderson/Primary Examiner, Art Unit 3784